DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 6, 8-11,14, 16, 18-20 were amended, claims 5, 7, 15, 17 were cancelled, claims 1-4, 6,8-14, 16, 18-20 are pending.
	
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/945, 730, filed 04/04/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 10, 11,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1)

With regards to claim 1, CHU discloses, A vehicle telematics device (FIG 1, 10 and associated text; ), comprising: 
a processor([0009] According to some example embodiments, a security chip configured to communicate with an application processor (AP), the AP configured to perform public ); 
a memory coupled to the processor and storing a vehicle telematics application ([0009] According to some example embodiments, a security chip configured to communicate with an application processor (AP), the AP configured to perform public key infrastructure (PKI) communications, may include a memory storing computer readable instructions, and a processor.); and 
a security chip coupled to the processor and the memory (FIG 1 100 and associated text;), wherein the security chip has stored therein a private cryptographic key and an authentication certificate for the vehicle telematics device signed by a certificate authority and including a public cryptographic key corresponding to the private cryptographic key ([0007] According to some example embodiments, an operating method of an application processor (AP), wherein the AP is configured to communicate with a security chip storing one or more keys associated with public key infrastructure (PKI) communications, may include performing, at the AP: generating a certificate form based on receiving a device public key from the security chip, the certificate form including the device public key, transmitting a request, to the security chip, to generate a digital signature on the generated certificate form, receiving the digital signature from the security chip, the digital signature generated according to a certificate authority (CA) private key stored in the security chip, and generating a certificate that includes the digital signature received from the security chip.), wherein the security chip is configured to support a Transport Layer Security (TLS) stack (FIG 4 320 and associated text; ); and 

a connector configured to mate with a vehicle diagnostic connector of a vehicle and receive sensor data related to a characteristic of the vehicle over a vehicle data bus of the vehicle ([0148]; Besides the smart home system, although not illustrated in FIG. 19, the AP and the SE according to the embodiments may be applied to main components of a smart car. That is, a one or more instances of information of the smart car, such as a route search and a fault diagnosis, may be provided to the external server while securing the security of the information, and the external server may manage the smart car by using the safely received information.), 

wherein the security chip is further configured to encrypt the sensor data using the cryptographic key ([0034] If and/or when the device 10 operates as a client, the device 10 may receive a certificate including a public key (PK) among a key pair of an external device 20 (e.g., an external server), encrypt data by using the public key (PK), and transmit the encrypted data to the external server. [0037] The SE 100 may include a processor or an encryption engine, and various internal functions of the SE 100 may be implemented by at least one of embedded hardware and embedded software. The embedded hardware and/or software comprising the SE 100 may perform operations related to certificate generation and operations related to encryption and decryption in the PKI.), establish a Transmission Control Protocol (TCP)/Transport Layer Security (TLS) security session with a customer server using the authentication certificate ([0045] The device 10 may communicate with an external device 20 in accordance with a security protocol such as TLS.[0009]; transmit the certificate to the AP in a handshake process associated with to an external device, ), and transmit the encrypted sensor data to the customer server using the TCP/TLS security session ([0034] If and/or when the device 10 operates as a client, the device 10 may receive a certificate including a public key (PK) among a key pair of an external device 20 (e.g., an external server), encrypt data by using the public key (PK), and transmit the encrypted data to the external server.).
CHU does not but Alvarez teaches, wherein the security chip is further configured to encrypt the sensor data using the private cryptographic key ([0070] In Example 4, the subject matter of any one or more of Examples 2-3 optionally include the processing circuitry further to: receive vehicle data from at least one operational subsystem or data sensor of the motor vehicle; encrypt the vehicle data using a private encryption key to produce encrypted vehicle data;) CHU further discloses, a connector configured to mate with a vehicle diagnostic connector of a vehicle and receive sensor data related to a characteristic of the vehicle over a vehicle data bus of the vehicle ([0017] Existing techniques for collecting and aggregating vehicle telematics data do not allow an anonymized yet verifiable collection of data. Some approaches log data into a vehicle's head unit or into a third party logging system (e.g., via an on-board diagnostic (OBD) system dongle), as the logged data is then later transmitted to the service provider. In these approaches, vehicle data is accessed by either physically accessing the data collection device (e.g. vehicle's on-board head unit) or through data center applications from the telematics service provider. However, the driver or vehicle owner has no control how the data is used or for what purposes, and the driver or vehicle owner must implicitly trust the service provider to handle the data securely and appropriately. With the techniques discussed herein, the ownership of the data is returned to the data 

Regarding Claims 10 and 20, CHU in view of Alvarez discloses “wherein: the vehicle telematics device further configured to communicate with a certificate authority; and the security chip is configured to receive the authentication certificate signed by the certificate authority from the certificate authority.” (CHU [0071] At 593, the certificate generator of the AP requests the CA agent of the SE to generate a digital signature for the certificate form. At 593_1, the certificate generator of the AP receives the digital signature generated at the CA agent, based on receipt of the request from the certificate generator at 593, using the CA private key (CA-SK) stored in the SE, and generates a final X.509 certificate signed based on a signature value generated by the CA agent. [0003] With regard to a public key infrastructure (PKI), data transmitted between devices is encrypted by using a public key and is decrypted by using a private key or a secret key. Also, the public key is transmitted through a certificate exchange process, and a certificate is generated by a separate certificate authority (CA).)

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Hsu et al. (US 2018007038, IDS supplied).

Regarding Claims 2 and 12, CHU in view of Alvarez does not explicitly disclose the following which would have been obvious in view of Hsu from similar field of endeavor “wherein: the memory is sufficient to handle operations of the Transport Layer Security (TLS) stack.” (Hsu, ¶ [0050], discloses a memory storing computer code executable by the one or more processors to, inter alia, and establish encrypted communication sessions (e.g. encrypted TLS communication sessions).) Therefore it would have been obvious to a person with ordinary skill in the art at the time the invention was effectively filed to incorporate Hsu’s technique into CHU in view of Alvarez with motivation would be a simple substitution of one known element for another to obtain predictable results. Basically, the TLS communication capability could be provided by a hardware or software stored in the memory. Using a memory having a code capable of providing the TLS communication would be a simple substitution of one known element for another to obtain predictable results. 

Claim 3 ,13 are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Hsu et al. (US 2018007038), further in view of Lesesky et al. (US 2016/0343178, IDS supplied).

wherein: the memory includes at least 30 kilobytes of random access memory (RAM) and 100 kilobytes of flash memory.” (Lesesky, ¶[0131], discloses the vehicle computing device comprising 32KB of RAM and 256-512 KB of flash memory.) Therefore it would have been obvious to a person with ordinary skill in the art at the time the invention was effectively filed to incorporate Lesesky’s technique into CHU in view of Alvarez as modified by Hsu would be an obvious to try – choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Ando et al. (US 2014/0108787, IDS supplied)

Regarding Claims 4 and 14, CHU in view of Alvarez does not explicitly disclose the following which would have been obvious in view of Ando from similar field of endeavor “wherein: the security chip is configured to generate the private and public cryptographic keys and store the private key in the secure storage.” (Ando, Figure 2, ¶ [0041], discloses the security information storing unit 270 is a unit for storing security information of the in -vehicle device 102 itself. In the security information storing unit 270, a public key pair 272, a public key certificate 271, and a public key certificate 273 of a certificate authority are stored. The public key pair 272 is . 
. 
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Slusar (US 2018/0114378, IDS supplied)

Regarding Claims 6 and 16, CHU in view of Alvarez does not explicitly disclose the following which would have been obvious in view of Slusar from similar field of endeavor “wherein the connector is configured to receive the sensor data from one or more sensor devices of the vehicle via the vehicle data bus..” (Slusar, ¶ [0007], discloses the telematics device may be programmed to perform steps comprising: detecting a refueling event upon receiving a substantial increase in a measurement of a fuel level gauge sensor of the user vehicle; receiving, through the electronic interface of the telematics device, the vehicle operation data measured by the sensors of the user vehicle at a pre-refueling time that is before the refueling event and at a post-refueling time that is after the refueling event; after detecting the refueling event, storing, in the computer memory of the telematics device, a refueling event profile record; comparing the vehicle operation data of the refueling event profile with vehicle operation .

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Tengler et al. (US 2012/0028607, IDS supplied)

Regarding Claims 8 and 18, CHU in view of Alvarez does not explicitly disclose the following which would have been obvious in view of Tengler from similar field of endeavor “wherein: the vehicle telematics device is further configured to communicate with a mobile communications device; and the security chip is further configured to apply Short Message Service (SMS) authentication via challenge-response authentication with the mobile communications device.” (Tengler, Fig. 2, ¶[0031], discloses the telematics unit and personal wireless devices communicating together via a base station and using SMS challenge/response in a form of codes to authenticate the devices.)Therefore it would have been obvious to a person with ordinary skill in the art at the time the invention was effectively filed to incorporate Tengler’s technique into CHU in view of Alvarez with motivation to provide a greater security by allowing registration of users and introducing additional authentication steps .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHU et al. (US 20170214662 A1) in view of Alvarez et al(US 20180091596 A1), further in view of Madigan et al. (US 2018/0061230), further in view of Viswanath et al. (US 2016/0104123, IDS supplied)

Regarding Claims 9 and 19, CHU in view of Alvarez discloses “the vehicle telematics device is further configured to communicate, and the security chip is further configured to transmit encrypted data via Transport Layer Security (TLS) security session”  ([0045] The device 10 may communicate with an external device 20 in accordance with a security protocol such as TLS.[0009]; transmit the certificate to the AP in a handshake process associated with to an external device,[0034])

CHU in view of Alvarez does not explicitly disclose the following which would have been obvious in view of Madigan from similar field of endeavor “the vehicle telematics device can communicate with a server via a Transmission Control Protocol (TCP)/Transport Layer Security (TLS) security session.” (Madigan, ¶[0035], discloses the vehicle telematics device communication using various network protocols such as TCP. Furthermore, it can communicate with control server 150 via Transport Layer Security (TLS).) Therefore it would have been obvious to a person with ordinary skill in 

CHU in view of Alvarez as modified by Madigan does not explicitly disclose the following which would have been obvious in view of Viswanath from similar field of endeavor “the vehicle telematics device can communicate with a maintenance server” (Viswanath, Fig. 3, ¶ [0022], discloses a maintenance server 40 that predicts maintenance to be performed on cars, trucks, planes, trains, or any other vehicle. Indeed, the maintenance server 40 may predict maintenance for any machine or process, as later paragraphs will explain. The maintenance server 40 has a processor 42 (e.g., ".mu.P"), application specific integrated circuit (ASIC), or other component that executes a predictive algorithm 44 stored in a memory 46. The predictive algorithm 44 instructs the processor 42 to perform operations, such as retrieving the sensor data 22 from the telematics database 32 using a communications network 48. The predictive algorithm 44 also instructs the processor 42 to retrieve the maintenance data 24 from the maintenance database 34 and to retrieve the weather data 26 from a weather database 50.) Therefore it would have been obvious to a person with ordinary skill in the art at the time the invention was effectively filed to incorporate Viswanath’s technique into CHU in view of Alvarez as modified by Madigan with motivation to reduce the rate of unanticipated breakdowns and their associated cost, delay, and equipment downtime. Refer to Viswanath, ¶ [0002].
 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED WALIULLAH/           Primary Examiner, Art Unit 2498